             Case 1:20-cv-01207-SAB Document 10 Filed 10/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   LUISA ALVAREZ,                                    Case No. 1:20-cv-01207-SAB

12                 Plaintiff,                          ORDER TO SHOW CAUSE WHY
                                                       SANCTIONS SHOULD NOT ISSUE FOR
13          v.                                         PLAINTIFF’S FAILURE TO COMPLY
                                                       WITH SEPTEMBER 30, 2020 ORDER
14   COMMISSIONER OF SOCIAL SECURITY,
                                                       FIVE-DAY DEADLINE
15                 Defendant.

16

17         On September 29, 2020, Plaintiff’s request for this case to be related with case no. 1:15-

18 cv-01708-NONE-SAB, was granted and this case was reassigned to the undersigned. (ECF No.

19 7.) On September 30, 2020, the Court issued an order directing that the scheduling order in this
20 action be issued and that Plaintiff serve the summons and complaint within twenty days and

21 promptly file a proof of service. (ECF No. 8.) To date, no return of service has been filed with

22 the Court and there is no indication that Plaintiff has requested service of the summons and

23 complaint by the United States Marshal. (See ECF No. 4.)

24         Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

25 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

26 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to
27 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

28 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.


                                                   1
              Case 1:20-cv-01207-SAB Document 10 Filed 10/23/20 Page 2 of 2


 1 2000).

 2          Accordingly, Plaintiff is HEREBY ORDERED to SHOW CAUSE in writing, within five

 3 (5) days of the date of entry of this order, why sanctions should not issue for Plaintiff’s failure to

 4 serve the complaint in compliance with the September 30, 2020 order. Plaintiff is forewarned

 5 that failure to respond to this order to show cause will result in the dismissal of this action for

 6 failure to comply.

 7
     IT IS SO ORDERED.
 8

 9 Dated:      October 23, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
